Quillian, Presiding Judge.
In Hutter v. State, 166 Ga. App. 608 (305 SE2d 124), we reversed the judgment of the trial court in this case. Our judgment having been reversed on certiorari by the Supreme Court in State v. Hutter, 251 Ga. 615 (307 SE2d 910), our judgment is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Sognier and Pope, JJ., concur.

*386Decided January 3, 1984.
E. Earl Seals, for appellant.
Arthur E. Mallory III, District Attorney, for appellee.